         Case 8-18-78185-reg                    Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




Tarter Krinsky & Drogin LLP
Proposed Attorneysfor John N. Moore, Jr.
Debtor and Debtor-in-Possession
1350 Broadway, 1 1th Floor
New York, New York 10018
(212)216-8000
Scott S. Markowitz, Esq.


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                x

In re:
                                                                     Chapter 1 1
JOHN N. MOORE, JR.,
                                                                     Case No.: 18- 781 85(   )
                                           Debtor.
                                                                x




                         LOCAL BANKRUPTCY RULE 1007-4 DECLARATION


          John N. Moore, Jr. pursuant to 28 U.S.C. § 1746, hereby declares under penalty of

perjury under the laws of the United States of America as follows:

           1.        I am the debtor herein (the "Debtor") and I submit this declaration pursuant to


Rule 1007-4 of the Local Rules of this Court.

          2.         I intend to file a voluntary Chapter 1 1 petition with the clerk of this court on

December 4, 2018.


           3.        On July 29, 2014, I caused to be filed with this Court a voluntary chapter 13

bankruptcy petition. The chapter 13 case was subsequently dismissed on November 7, 2014.

           4.        On January 7, 2015, I filed a voluntary chapter 11 bankruptcy petition with the


Clerk of this Court which was assigned to the Honorable Robert E. Grossman, Case No. 15-

70055 (REG). By order dated November 17, 2015, Judge Grossman confirmed my chapter 11

plan of the reorganization (the "Plan") which restructured the mortgage loan I have with Eastern




 {Client/0048 14/BANK.892/0 1 703768.DOC; 1 }
      Case 8-18-78185-reg                  Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




Savings Bank ("Eastern") secured by the real property I own where I operate a very long


standing funeral home in the African-American community on the south shore of Long Island.


        5.        There has not been a committee of creditors organized prior to the order for relief


in this Chapter 11 case.           This case is not a small business debtor within the meaning of


§ 101 (5 ID) of the Bankruptcy Code.


        6.        I am filing this Chapter 1 1 case in order to prevent a foreclosure sale currently


scheduled for December 5, 2018 with respect to property I own located at 150 Nassau Road,


Roosevelt, New York 1 1575 (the "Property"). I have owned the Property since 2004. I and my


siblings inherited the Property upon my mother's death.             John Moore Funeral Home Inc. (the


"Funeral Home") has operated a family-run funeral home at the Property continuously since

1961. The Funeral Home has been an integral part of the African- American community in the

south shore of Long Island. The Funeral Home has served over 5,000 families over the years.

         7.       In or about May 2007, I borrowed $400,000 from Eastern. The loan was secured

by a mortgage on the Property.               The original interest rate under the loan was 12.49 percent


(12.49%) in the first year and reduced to 1 1.49 percent (1 1.49%) through June 1, 2032, as long

as no payments were more than thirty (30) days late. The monthly payments under the loan were

approximately $4,350. The monies were utilized to buyout my siblings and to make a loan to my


sister's nursery school which is also in the community.             Due to an unforeseen decrease in the


funeral home's revenues, I was unable to make the monthly payments to Eastern commencing in

or about 2011.       Efforts to reach a consensual restructuring of the loan with Eastern were not


successful.     In or about March 2012, Eastern commenced an action to foreclose its loan (the

"Foreclosure Action").          The Foreclosure Action was settled pursuant to a stipulation, dated


February 14, 2013, which required me to make certain lump sum payments and additional




{C[ient/004814/BANK892/0 1703768.DOC;! }                 2
       Case 8-18-78185-reg                  Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




payments over time. Unfortunately, towards the end of 2013, 1 defaulted and Eastern moved to


reopen the Foreclosure Action. By Memorandum of Decision, dated June 6, 2014, the Honorable


Arthur D. Spatt, USDJ rejected my defenses and entered a judgment of foreclosure and sale.


         8.        As set forth above, I initially retained a consumer bankruptcy lawyer and filed a


chapter 13 petition which was dismissed shortly after it was filed. I then retained a more


experienced bankruptcy counsel and filed a chapter 11 case in January 2015. The Plan was


confirmed in November 2015. The Plan provided for a restructuring of Eastern's mortgage loan


and set the principal amount at $725,000.00 and provided the restructured loan would accrue

interest at 6.5% per year and be paid based upon a 20-year amortization schedule (the

"Restructured Loan"). The monthly payments under the Restructured Loan were approximately


$9,000.00 which included real estate taxes on the Property. The Restructured Loan was set to

mature on the 60th month from the effective date of the Plan and provided for a balloon payment

of approximately $620,000.00 if all payments were made.

         9.        I made all the payments in 2016 and 2017. For several months, I paid Eastern

monthly payments of $10,244.00 per month. Based on these payments, I believe the principal

amount of the Restructured Loan has been further reduced. Due to temporary cash flow problems

at the Funeral Home, I was unable to timely pay August through November mortgage payments


to Eastern. In October, I tendered substantially all of the missed payments to Eastern which

Eastern's representative initially agreed to accept. However, a few days later Eastern sent back

the payments and advised me they would rather proceed with the foreclosure. A foreclosure sale

has been scheduled for December 5, 201 8 at the Federal Courthouse in Central Islip.

         10.       I believe nothing in the Plan prohibits me from re-filing a chapter 1 1 petition in

order to preserve the Property. I am asking the Court to consider that Eastern only lent me




{Client/0048 14/BANK892/01 703768.DOC;! }                3
       Case 8-18-78185-reg                     Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




$400,000.00 and they have been substantially paid back and obtained a significant return on the

loan. Despite of all of my payments, Eastern now claims in the notice of sale that I owe


approximately $832,000.00 on account of the Restructured Loan. I believe this is highly inflated


and I intend to file an objection to Eastern's claim and move forward with a new plan of


reorganization.


          11.       Attached hereto as Exhibit 1 is a list of my twenty (20) largest unsecured


creditors, excluding insiders.


          12.       A list of my five (5) largest secured creditors is annexed hereto as Exhibit 2.


          13.       I am filing with my petition a complete set of schedules which sets forth a listing


of my assets and liabilities.


          14.       None of my properties are in the possession or custody of any public officer,


receiver, trustee, pledgee, assignee of rents, liquidator, secured creditor, or agent of any such

person.



          15.       I reside at 26 Virginia Avenue, Freeport, New York 1 1 520.


          16.       My assets consist primarily of my ownership interest in the Property, my

residence located at 26 Virginia Avenue, Freeport, NY 1 1520, and my ownership in the Funeral

Home.


          17.        I am not a party to any litigation other than the Foreclosure Action referenced

above which has concluded through entry of a judgment of foreclosure and sale.

          18.       I am currently employed by the Funeral Home. I receive a monthly salary of


$2,000.00.       I expect to have cash disbursements of approximately $2,000.00 in the next thirty

(30) days to pay my ordinary living expenses. My wife is gainfully employed and contributes to

our household living expenses.




{Client/0048 1 4/BANK892/0 1 703768.DOC; 1 }                4
         Case 8-18-78185-reg                           Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




            19.        I intend to continue in the operation of my businesses and management of my


property pursuant to the provisions of Chapter 1 1, Title 1 1 of the United States Code.


Dated: Roosevelt, New York
       December 3, 2018



                                                                         /s/ John N. Moore
                                                                         John N. Moore, Jr.




 { Cl ient/0048 1 4/B ANK892/0 1 7 03 768 .DOC ; 1 }                 5
Case 8-18-78185-reg   Doc 4   Filed 12/04/18   Entered 12/04/18 13:15:16




                              EXHIBIT 1
                        Case 8-18-78185-reg                        Doc 4         Filed 12/04/18              Entered 12/04/18 13:15:16



Fill in this information to identify your case:

Debtor 1                      John N. Moore, Jr.
                              First Name                  Middle Name                      Last Name


Debtor 2
(Spouse if, filing)           First Name                  Middle Name                      Last Name



United States Bankruptcy Court for the:             EASTERN DISTRICT OF NEW YORK

Case number
(if known)                                                                                                                                     Check if this is an
                                                                                                                                               amended filing




B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                                                                                                               12/15


If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

Part I :       List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                              Unsecured claim

1                                                                  What is the nature of the claim?                Income Taxes and           $ $395,000.00
                                                                                                                   Payroll Taxes Related
                                                                                                                   to Business
             Internal Revenue Service
             Centralized Insolvency Op                             As of the date you file, the claim is: Check all that apply
                                                                            Contingent
             P.O. Box 7346
                                                                   g        Unliquidated
             Philadelphia, PA 19101
                                                                   ([       Disputed

                                                                            None of the above apply


                                                                   Does the creditor have a lien on your property?

                                                                            No
              Contact                                                       Yes. Total claim (secured and unsecured)                  $
                                                                                  Value of security:                                -$
              Contact phone                                                       Unsecured claim                                    $



                                                                   What is the nature of the claim?                Professional Services      $ $40,000.00
              Deans Archer & Co.
              265 E Merrick Rd.                                    As of the date you file, the claim is: Check all that apply
                                                                            Contingent
             #205
                                                                            Unliquidated
             Valley Stream, NY 11580
                                                                            Disputed
                                                                   g        None of the above apply


                                                                   Does the creditor have a lien on your property?

                                                                            No
              Contact                                                       Yes. Total claim (secured and unsecured)                  $


B104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1



Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 8-18-78185-reg                         Doc 4         Filed 12/04/18              Entered 12/04/18 13:15:16




Debtor 1           John N. Moore, Jr.                                                               Case number (if known)




                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $



                                                                    What is the nature of the claim?                Guarantor of Car Loan      $ $20,000.00
            RBS Citizens, N.A.
            443 Jefferson Boulevard                                 As of the date you file, the claim is: Check all that apply
                                                                             Contingent
            Warwick, Rl 02886
                                                                    B        Unliquidated
                                                                    B        Disputed
                                                                             None of the above apply


                                                                    Does the creditor have a lien on your property?

                                                                             No

            Contact                                                          Yes. Total claim (secured and unsecured)                  $
                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $



                                                                    What is the nature of the claim?                Co-Signer of Car Loan      $ $8,000.00
            Cavalry SPV I, LLC
            500 Summit Lake Drive                                   As of the date you file, the claim is: Check all that apply
                                                                             Contingent
            Valhalla, NY 10595
                                                                    B        Unliquidated
                                                                    B        Disputed
                                                                             None of the above apply


                                                                    Does the creditor have a lien on your property?

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                  $
                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $



                                                                    What is the nature of the claim?                Utilities                  $ $5,353.00
            PSE&G Long Island
            P.O. Box 9039                                           As of the date you file, the claim is: Check all that apply
                                                                             Contingent
            Hicksville, NY 11802
                                                                             Unliquidated
                                                                             Disputed
                                                                    B        None of the above apply


                                                                    Does the creditor have a lien on your property?

                                                                             No

            Contact                                                          Yes. Total claim (secured and unsecured)                  $
                                                                                   Value of security:                                -$
            Corilact phone                                                         Unsecured claim                                    $



                                                                    What is the nature of the claim?                Utilities                  $ $700.00
             National Grid
             PO BOX 9040                                            As of the date you file, the claim is: Check all that apply
                                                                             Contingent
             Hicksville, NY 11802
                                                                             Unliquidated
                                                                             Disputed



                                                 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2
B 104 (Official Form 104)

                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC -www.bQstcase.com
                       Case 8-18-78185-reg                       Doc 4            Filed 12/04/18              Entered 12/04/18 13:15:16




Debtor 1          John N. Moore, Jr.                                                                 Case number (if known)


                                                                             None of the above apply


                                                                     Does the creditor have a lien on your property?

                                                                             No
           Contact                                                           Yes. Total claim (secured and unsecured)                  $
                                                                                   Value of security:                                 -$
            Contact phone                                                           Unsecured claim                                    $



Part 2:       Sign Below


Under penalty of perjury, I declare that the information provided in this form is true and correct.

X     1st John N. Moore, Jr.                                                            X

      John N. Moore, Jr.                                                                     Signature of Debtor 2
       Signature of Debtor 1



       Date      December 3, 2018                                                            Date




                                                                                                                                                             Pago 3
B 104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                                                                                                                Best Case Bankruptcy
Software Copyright (c) 1996-2018 Best Case, LLC - www.beslcaBe.com
          Case 8-18-78185-reg              Doc 4   Filed 12/04/18     Entered 12/04/18 13:15:16




                                                   EXHIBIT 2

                         IN THE UNITED STATES BANKRUPTCY COURT
                                  Eastern District of New York
                                                          •x

 In re:
                                                                 Chapter 1 1
 JOHNN. MOORE, JR.,
                                                                 Case No. 18-78185 (   )
                                Debtor.


                                                          x




              LIST OF CREDITORS HOLDING 5 LARGEST SECURED CLAIMS

        Following is a list of the debtor 's creditors holding the 5 largest secured claims. The list
 is prepared in accordance with Rule 1007-4(a)(vi) of the Local Rules of this court for the filing
 in this Chapter 11 case.


                            NAME, TELEPHONE
                         NUMBER AND COMPLETE
                             MAILING ADDRESS
  NAME OF CREDITORS                                           DESCRIPTION
                           (INCLUDING ZIP CODE) OF
AND COMPLETE MAILING                               AMOUNT OF AND EST. VAL UE
                          EMPLOYEE, AGENT, OR
 ADDRESS (INCL UDING ZIP                             CLAIM   OF COLLATERAL
                              DEPARTMENT (IF
        CODE)                                                SECURING CLAIM
                                           DIFFERENT FROM MAILING
                                            ADDRESS) OF CREDITOR
                                            FAMILIAR WITH CLAIM

Eastern Savings Bank                  Eastern Savings Bank              $740,000.00    Mortgage on 150
1 1350 McCormack Road                  1 1350 McCormack Road                           Nassau Road,
Suite 200                             Suite 200                                        Roosevelt, NY, 1 1575
Hunt Valley, MP 21031                 Hunt Valley, MP 2 1031
Ocwen Financial                       Ocwen Financial                   $330,000.00    Mortgage on 26
1661 Worthington Road                  1661 Worthington Road                           Virginia Avenue,
West Palm Beach, FL 33416             West Palm Beach, FL 33416                        Freeport, NY 1 1520



                         DECLARATION UNDER PENALTY OF PERJURY

         I, John N. Moore, Jr., named as debtor in this case, declare under penalty of perjury that I
 have read the foregoing list of creditors holding the five (5) largest secured claims and that it is
 true and correct to the best of my information and belief.

 Dated: Roosevelt, New York
        December 3, 2018
                                                               /s/ John N. Moore
                                                               JohnN. Moore, Jr.




 {Client/004814/BANK892/01703802.DOC;l }
